Citation Nr: 0007980	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  94-47 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  What evaluation is warranted for the period from June 30, 
1992, for hypertrophic degenerative joint disease of the 
lumbar spine?

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The veteran relocated during the pendency of 
this appeal and his claims file was transferred to the 
Nashville, Tennessee, RO.

The veteran testified before the undersigned Board member at 
a Travel Board hearing convened at Nashville in January 2000.  
At the hearing, the veteran withdrew from appellate 
consideration the issues of entitlement to higher ratings for 
gouty arthritis and hypertension; as well as the issues of 
entitlement to service connection for a urinary tract 
infection, rhinitis, a left molar abscess and a left foot 
disorder.  Accordingly, the Board will not consider those 
issues in conducting its appellate review.  38 C.F.R. 
§ 20.204(b), (c) (1999).


REMAND

The veteran's claims for higher ratings are well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran served on active duty from November 1975 to June 
1992 when he was placed on the temporary disability retired 
list (TDRL) with a diagnosis of tophaceous gouty arthropathy.  
He was assigned a 40 percent disability rating at that time.  
The veteran was eventually permanently retired as a result of 
the gouty arthropathy in August 1996 at the same 40 percent 
level.

The veteran submitted a claim to establish service connection 
for, inter alia, a stiff, painful lower back with pain in 
July 1992.  He was granted service connection for 
hypertrophic degenerative joint disease (DJD) of the lumbar 
spine in February 1993 and assigned a 10 percent rating 
effective June 30, 1992, the day after his retirement from 
service.  He submitted a timely notice of disagreement with 
the assigned rating in July 1993.  As the notice of 
disagreement arose from an original rating decision separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In April 1993, the veteran submitted a claim to establish a 
total disability evaluation for compensation purposes on the 
basis of individual unemployability (TDIU).  This claim was 
denied in February 1994 and the veteran perfected an appeal 
of that decision.  

During the course of the appeal the veteran was afforded 
several VA examinations.  Of note is a VA examination 
reported dated in December 1996.  The examiner opined that 
the veteran's expressed degree of pain was out of proportion 
to the number of physical examination findings.  The examiner 
also commented that the veteran's inability to work was also 
related to an alcohol problem.  Finally, the examiner stated 
that the veteran was "unemployable based on both his 
physical as well as his psychiatric problems."   The veteran 
was afforded a VA examination in August 1998.  The August 
1998 examiner did not find the veteran's physical 
disabilities, specifically his lumbar spine and gout 
disabilities to be as severe.  In light of the development 
time associated with a remanded case, and other factors 
discussed below, the Board finds that a more recent 
examination would be beneficial in evaluating the veteran's 
lumbar spine disability and overall ability to obtain and 
maintain gainful employment.  

In this regard, the veteran testified in January 2000 that he 
was awarded disability benefits from the Social Security 
Administration (SSA), effective in January 1997.  This 
appears to be the first notification to VA that the veteran 
is in receipt of SSA benefits.  As such, the RO has not yet 
had the opportunity to obtain a copy of the administrative or 
administrative law judge decision awarding benefits, or the 
medical evidence relied upon by the SSA in making their 
determination.  Hence, further development is in order.

Additional development is also in order in light of the 
veteran's testimony that he was last was treated by his 
private physician at the Horizon Medical Center in September 
1999.  He related that there had been some difficulty in 
obtaining the private treatment records from Horizon, and 
while an August 1999 magnetic resonance imaging (MRI) test 
report, is associated with the claims file the most recent 
treatment records are dated in December 1997.  

Finally, the claims file reflects that the veteran submitted 
an application for vocational rehabilitation benefits in 
March 1992.  There is a computer printout associated with the 
claims file that contains a stamped notation "VOC. REHAB 
COUNSELLING PROCESS INITIATED BY VRAC", also dated in March 
1992.  The veteran submitted a second application in April 
1995 with another computer printout associated with the 
application that contains the same notation as before, but 
dated in June 1995.  There is no indication in the file 
whether the veteran was actually afforded vocational 
rehabilitation training or what the result was of any 
counseling.  This information is pertinent to the veteran's 
TDIU claim.  

Therefore, in view of the state of the record, further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claims since 
August 1998.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified which 
have not been previously secured.  
Further, the Board is specifically 
interested in current treatment records 
from the Horizon Medical Center to 
include those pertaining to the 
issuance/prescribing of any back brace.  
All attempts to fulfill this development 
should be documented.

2.  The SSA should be contacted and 
requested to provide any administrative 
decisions and associated medical records 
used to determine the veteran's case.  
Any attempts to request the information, 
and replies from SSA, must be documented 
in the claims file.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his current 
lumbosacral, left knee, and gout 
disorders.  All necessary tests and 
studies including X-ray and range of 
motion studies must be conducted.  Range 
of motion should be recorded in numbers 
of degrees, and the normal ranges of 
motion should be provided.  Any portion 
of the arc of motion which is painful 
should be so designated.  The examiner 
should elicit from the veteran an account 
how his lumbosacral spine disability 
affects his daily activities and 
employability.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the orthopedic 
examination report must discuss any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner also 
is requested to provide an opinion, if 
possible, as to whether or not the 
veteran's service-connected disabilities 
alone render him unable to obtain and 
maintain substantial gainful employment.  
The examination report should be typed.

4.  The RO should arrange for the veteran 
to be scheduled for a general medical 
examination to be conducted by a 
physician in order to determine the 
nature and severity of his hiatal hernia 
and hypertension.  All necessary tests 
and studies must be conducted.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examination report must be typed. 

5.  After undertaking any development 
deemed appropriate, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

6.  Thereafter, the RO should then 
readjudicate the veteran's claims for a 
higher rating for his lumbar spine 
disability and entitlement to a TDIU.  
This should include consideration of 
DeLuca, and 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1999).  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
  While service connection is not in effect for a psychiatric disorder, the Board observes that in February 
1991, the veteran was diagnosed with an adjustment disorder, with mixed disturbances in emotion and 
conduct.  The Board does not have jurisdiction to adjudicate any claim of entitlement to service connection 
for a psychiatric disorder, however, in light of the diagnosis of schizophrenia in 1995, and possibly even 
earlier, the question arises whether the veteran's inservice pathology was the prodromal sign of his current 
chronic disorder.  Accordingly, the veteran may wish to consider submitting a well grounded claim, 
supported by competent medical evidence, if he believes that there is a link between any current psychiatric 
disorder and his active duty service.


